In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-22-00201-CR


                          THE STATE OF TEXAS, APPELLANT

                                             V.

                             MASON LEBLANC, APPELLEE

                           On Appeal from the County Court at Law
                                   Comal County, Texas
              Trial Court No. 2021CR0785, Honorable Randy C. Gray, Presiding

                                    October 17, 2022
                    ORDER OF ABATEMENT AND REMAND
                      Before QUINN, C.J., and PARKER and DOSS, JJ.


       In the present appeal, the State has filed a Motion to Abate and requests a remand

of this matter to Comal County Court at Law Number One for making additional findings

of fact and conclusions of law. Mason LeBlanc is charged with the offense of Driving

While Intoxicated. Following a hearing on LeBlanc’s motion to suppress, the trial court

signed an order granting the motion to suppress on May 24, 2022. After the State filed

its notice of appeal, as well as a motion for reconsideration and request for findings of

fact and conclusions of law, the trial court filed findings and conclusions on June 23, 2022.
The State then requested “additional or amended” findings and conclusions; the trial court

denied and struck the State’s motion on the motion of LeBlanc on July 11, 2022. Two

days later, the State objected to LeBlanc’s motion to strike and the trial court’s order.

        In State v. Cullen, the Texas Court of Criminal Appeals held that even if a statute

does not otherwise provide for the issuance of findings, a party who loses on a motion to

suppress is entitled to findings of fact upon request. Haskell v. State, No. AP-77,091,

2022 Tex. Crim. App. LEXIS 522, at *1 (Tex. Crim. App. Aug. 24, 2022) (per curiam)

(citing 195 S.W.3d 696, 699 (Tex. Crim. App. 2006)). Because appellate courts should

not “presume, assume, or guess at what historical facts a trial judge actually found when

making a ruling in a motion to suppress hearing,” it is essential that the trial court make

findings of fact and conclusions of law that are complete and unambiguous.1 Mendoza,

365 S.W.3d at 671. The Court of Criminal Appeals explained in Cullen:

        Without findings of fact and conclusions of law, the court of appeals was left
        in the undesirable position of having to make assumptions about the
        reasons for the trial court’s decision. [Texas Rule of Appellate Procedure]
        44.4 authorizes the court of appeals to remand the case to the trial court so
        that the court of appeals is not forced to infer facts from an unexplained
        ruling. While Rule 44.4 remedies the problem in this case, the efficient
        administration of justice will be served by a requirement that trial judges
        respond to a request for findings of fact and conclusions of law. Effective
        from the date of this opinion, the requirement is: upon the request of the
        losing party on a motion to suppress evidence, the trial court shall state its
        essential findings. By “essential findings,” we mean that the trial court
        must make findings of fact and conclusions of law adequate to provide
        an appellate court with a basis upon which to review the trial court’s
        application of the law to the facts.




        1The Court of Criminal Appeals also notes that a trial court’s inclusion of “weasel words” can create
ambiguity and make it impossible to determine the basis for the court’s decision. State v. Mendoza, 365
S.W.3d 666, 672 (Tex. Crim. App. 2012).

                                                     2
195 S.W.3d at 698–99 (alteration and emphasis added). The court elaborated that these

findings “need to be recorded in some way” – i.e., they may be presented orally or in

writing. Id. at 699; Mendoza, 365 S.W.3d at 670.

       In the present appeal, the motion states without detail: “The State is entitled to

essential and potentially dispositive findings of fact and conclusions of law in the instant

appeal.” The trial court, however, did make findings of fact and conclusions of law. What

is missing from the State’s motion is an identification of which findings and conclusions it

believes to be incomplete or ambiguous. If we heed Mendoza’s instruction that we should

not “presume, assume, or guess at what historical facts” the trial judge found, we likewise

should not presume, assume, or guess what findings might be “essential and potentially

dispositive” of the State’s yet-to-be-presented issues on appeal. Our powers as an

appellate court do not include clairvoyance.

       Nevertheless, we find that this matter must be abated and remanded for a different

reason: the trial court’s order does not say what evidence is being suppressed. LeBlanc’s

motion sought to suppress “the State’s propounded [Horizontal Gaze Nystagmus] test

results,” “the blood results in this case,” and “any tangible evidence seized in connection

with this case that was seized without probable cause or other lawful authority in violation

of” Defendant’s rights under numerous federal and state constitutional provisions. The

trial court’s May 24, 2022 order simply says that “said motion is hereby GRANTED in

whole.” What is missing from the trial court’s order is any identification of what evidence

is being suppressed. We are unable to determine whether the relevant evidence and law

supports the trial court’s order if we cannot distinguish the evidence being suppressed

from that which is not being suppressed. Under TEX. R. APP. P. 44.4(b), we are required

                                               3
to direct the trial court to correct remediable error that prevents the proper presentation

of the case to the court of appeals.

       Accordingly, we abate this appeal and remand the cause to the trial court. Within

twenty days after this matter is remanded, the trial court shall modify the May 24, 2022

order to specifically identify the items of evidence and testimony that will not be admissible

at trial because of its suppression ruling. If the trial court believes that additional findings

of fact or conclusions of law are essential in light of this order, it shall make such findings

and conclusions at the time that it modifies its order. The court shall then file its modified

order, along with any findings of fact and conclusions of law and provide the State and

Appellee with a copy. Within twenty days after receipt of the modified order and any

findings or conclusions by the trial court, the State shall submit such documents to this

Court via a supplemental clerk’s record.

       The State’s motion to remand for additional findings and conclusions is denied

without prejudice to refiling. The parties’ briefing deadlines are suspended until further

order of the Court.

                                                           Per Curiam

Do not publish.




                                               4